Citation Nr: 0413412	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-09 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1981. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas that granted service connection for 
diabetes mellitus, as secondary to herbicide exposure in 
Vietnam.  The veteran appealed the 20 percent disability 
assigned for diabetes mellitus


REMAND

Since the June 2002 Statement of the Case, the veteran was 
examined in regard to a claim for service connection for 
impotence secondary to his service-connected diabetes 
mellitus.  The examination report contains findings 
concerning the severity of his diabetes mellitus, and is 
pertinent to the present claim.  The RO did not issue the 
veteran a supplemental statement of the case that addressed 
this additional information.  Any pertinent evidence that is 
accepted by the Board must be referred to the RO for review 
and preparation of a Supplemental Statement of the Case, 
unless this procedural right is waived by the veteran.  See 
38 C.F.R. §§ 19.9, 20.1304(c) (2003).

Accordingly, this case is REMANDED for the following action:

1.  The RO should review the July 2002 VA 
examination report, and ensure that all 
provisions of VCAA are properly applied 
in the development of the veteran's 
claims.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

